Citation Nr: 1147457	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  07-40 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease associated with right knee injury, from June 13, 2005 to January 13, 2009.    

2.  Entitlement to an initial rating in excess of 30 percent for a total right knee replacement from March 1, 2010.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active military service from October 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri, in which the RO granted service connection for degenerative joint disease associated with right knee injury, and assigned a 10 percent disability rating, effective from June 13, 2005.  In January 2007, the Veteran filed a Notice of Disagreement (NOD) in which he disagreed with the evaluation assigned to his service-connected right knee disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).  A Statement of the Case (SOC) was issued in October 2007 and a substantive appeal (VA Form 9) was submitted in December 2007.     

Although the Veteran initially had requested a Travel Board hearing in his substantive appeal, he subsequently withdrew that request in January 2008.  

In March 2010, the Board remanded this case for additional development.  The Board stated that they had received evidence showing that the Veteran had undergone a total right knee replacement.  Thus, the RO was requested to consider whether the Veteran was entitled to a 100 percent rating for one year following his total right knee replacement under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Pursuant to the March 2010 remand, the RO, in a June 2009 rating action, assigned a 100 percent schedular rating under Diagnostic Code 5055, effective from January 14, 2009, for total right knee replacement.  In addition, a temporary total rating due to surgical or other treatment necessitating convalescence, under the provisions of 38 C.F.R. § 4.30, for the Veteran's right knee replacement was assigned effective from February 1, 2009.  Effective from March 1, 2009, a 100 percent schedular rating under Diagnostic Code 5055 was assigned, and a 30 percent rating was assigned effective from March 1, 2010.  Therefore, in light of the above, the issues on appeal have been bifurcated as they appear on the cover page of this decision.


FINDINGS OF FACT

1.  From June 13, 2005 to January 13, 2009, the Veteran had an antalgic gait and he used a cane to walk and wore a brace because his right knee would give away; such symptomatology is analogous to moderate recurrent subluxation or lateral instability of the right knee.  

2.  From June 13, 2005 to January 13, 2009, due to the Veteran's service-connected degenerative joint disease, he had slight limitation of flexion of the right knee, with pain.  

3.  From March 1, 2010, the competent and probative evidence of record demonstrates that the Veteran's service-connected residuals of a total right knee replacement have not been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity, ankylosis, or extension limited to 30 degrees or more.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the schedular criteria for an initial evaluation of 20 percent, but not higher, for the residuals of a right knee injury, to include right knee instability, from June 13, 2005 to January 13, 2009, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a separate 10 percent evaluation for degenerative joint disease associated with right knee injury, from June 13, 2005 to January 13, 2009, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011); VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

3.  The criteria for an initial rating in excess of 30 percent for service-connected total right knee replacement, from March 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 2005, July 2008, and March 2010 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in July 2005, July 2008, and March 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the July 2008 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in July 2005, prior to the appealed from rating decision, along with the subsequent notice provided in July 2008 and March 2010, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in a May 2011 supplemental statement of the case and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the July 2005, July 2008, and March 2010 letters substantially satisfy the current notification requirements for the claim on appeal. As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        




Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in February 2006, March 2008, and October 2010, which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's right knee disabitly.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II.  Factual Background

On June 13, 2005, the Veteran filed his initial application for service connection for a right knee disabitly.  At that time, he stated that during basic training prior to his entrance into the military, he injured his right knee and underwent surgery.  Following the injury and subsequent surgery, he developed chronic right knee pain.  The Veteran maintained that at present, he had a right knee disability that was related to his right knee injury that occurred during basic training.  In support of his claim, he submitted private medical records which showed that in November 1966, he was diagnosed with internal derangement of the right knee and underwent a right knee arthrotomy and medial meniscectomy.  

In a private medical statement from D.D.W., M.D., dated in August 2005, Dr. W. stated that the Veteran had injured his right knee in 1966.  At present, the Veteran had pain on the lateral side of his knee.  The Veteran could demonstrate a "pop" in his right knee which Dr. W. thought could actually be a scar that was popping open over the lateral epicondyle of the femur.  Upon physical examination, the Veteran had good range of motion of his right knee.  The right knee seemed to be stable in varus, valgus, pivot shift, and Lachman's test but again, the Veteran did have some crepitance on the lateral aspect of his right knee.  The Veteran's x-ray exam showed wear on the lateral joint line.  In addition, Dr. W. thought that there was a spot on the lateral joint line that was probably down to bone on bone.  

In February 2006, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the claims file.  The examiner indicated that the Veteran had a history of a right knee injury during basic training with a subsequent arthrotomy of the right knee.  During service, the Veteran developed chronic right knee pain.  At present, the Veteran reported that he had daily pain in his right knee.  He rated the pain a 5 on a scale from 1 to 10, with periods when the pain flared up to a 10.  During flare-ups, he had increased pain, stiffness, and increased fatigability.  He noted that his right knee gave way quite often and that when that happened, he had increased pain for at least four days.  The Veteran also reported swelling, especially when he had the subluxation.  The swelling and subluxation occurred with increased activity.  The Veteran indicated that he had a locking sensation when he had subluxing of the joint.  The flare-ups occurred several times a week to the higher pain level of 10/10.  The Veteran's pain was aggravated by any increased activity, going up and down stairs, jumping, or any type of lateral movement.  It was also aggravated by prolonged standing and sitting.  According to the Veteran, he was able to perform his activities of daily living but he had difficulty doing any type of home repairs, especially climbing up and down ladders.  The Veteran stated that he could not do any sporting activities and that he walked for exercise.  He noted that he used a cane 85 to 95 percent of the time to help support his right knee, as well as to avoid any falls.  According to the Veteran, he had to change his vocation 10 years ago from being a war correspondent to being a university professor due to his right knee condition.  He indicated that the rigors of travel as well as reporting from war-torn regions were quite physically demanding.  Thus, 10 years ago, he took a teaching position as it was less strain on his knee.  

Upon physical examination, there was no obvious swelling, erythema, or increased warmth or either knee.  The Veteran had crepitus with range of motion of his right knee.  Anterior and posterior drawer tests were negative, bilaterally.  There was no obvious patholaxity of the knee joints.  The Veteran was ambulating with a cane with an antalgic gait favoring his right knee.  The Veteran ascended the examination table slowly and carefully.  In regard to range of motion of the right knee, full extension was to 0 degrees and flexion was to 108 degrees.  The Veteran experienced pain with range of motion of his right knee.  Following repetitive movement, there was mild increased pain, but the range of motion did not change.  X-rays of the Veteran's right knee were reported to show mild degenerative joint disease of the right knee.  Following the physical examination and a review of the x-rays, the examiner diagnosed the Veteran with degenerative joint disease of the right knee with chronic pain and decreased function.  The examiner opined that the Veteran's current right knee condition was a continuation of the knee condition for which he was treated during military service.     

In a February 2006 rating action, the RO granted service connection for degenerative joint disease, associated with right knee injury.  At that time, the RO assigned a 10 percent disability rating under Diagnostic Code 5257, effective from June 13, 2005, for the Veteran's service-connected right knee disability.        

In a private medical statement from Dr. D.D.W., dated in January 2007, Dr. W. stated that he had been treating the Veteran for right knee pain for a long period of time.  According to Dr. W., recently, the Veteran had developed more symptoms.  The Veteran could not squat and he had popping in his knee.  The Veteran's right knee would lock up as many as five times a day, and at least one time a day.  There was a very specific varus type of motion that locked his knee.  The Veteran tried to avoid that at all cost.  

A VA examination was conducted in March 2008.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The Veteran had a history of chronic right knee pain following a right knee injury and subsequently surgery.  For the last eight years, the pain had become more severe and the Veteran's physicians had recommended a total right knee replacement.  The Veteran's right knee was painful, weak, stiff, swelled, and demonstrated increased heat and redness from time to time.  It was also quite unstable and tended to lock frequently.  In addition, the right knee was easily fatigable and lacked endurance.  The only treatment the Veteran used for his knee was walking with a cane.  He did not take any pain medication except that he took Tylenol three times a day for flare-ups.  Flare-ups occurred with certain movement such as lateral movements when driving a car.  Major flare-ups lasted five to 14 days and were treated with rest, heat and/or ice, and Tylenol.  With flare-ups, the joint seemed to slip and had to be popped back into place.  The knee did not dislocate but tended to sublux as the right lower leg with flexed knee was allowed to relax laterally.  The Veteran wore a brace with lateral metal supports during major flare-ups.  He wore a slip-on elastic-type brace during minor flare-ups.  During flare-ups, there was additional limitation of motion on functional impairment.  The Veteran worked as a professor at a local university.  He was unable to stand for long periods in his class and quite often had to sit down.  The Veteran was also unable to negotiate stairs at his place of work and missed three days of work per year due to his knee.  

Upon physical examination, the Veteran had a definite limp to the right and used a cane in his left hand.  The Veteran's gait was antalgic due to his right knee pain.  The right knee was 1+ swollen; however, there was no increased heat at that time.  There was tenderness laterally at the joint space to palpation.  With flexion and extension, there was considerable crepitus subpatellar, primarily on the lateral side.  Flexion of the right knee was to 104 degrees, with pain throughout the range of motion.  Extension was to 0 degrees.  There was no collateral ligament, cruciate ligament, or meniscal damage.  The right thigh was slightly atrophic as compared with the left.  As the Veteran stood, the right lower leg was at a 6-degree valgus position with the upper leg.  Strength in the right knee was reduced by at least 20 percent as compared with the left, and with repetitive motion, the strength was further reduced.  In addition, with repetitive motion, there was further weakness on the right as compared to the left, but there was no change of range of motion.  Pain was the limiting factor.  The diagnosis was degenerative joint disease of the right knee with chronic knee pain.          

Private medical records from D.D.P., D.O., show that on January 14, 2009, the Veteran was diagnosed with advanced degenerative joint disease of the right knee and underwent a total right knee arthroplasty.  

In a June 2009 rating action, the RO assigned a 100 percent schedular rating under Diagnostic Code 5055, effective from January 14, 2009, for total right knee replacement.  In addition, a temporary total rating due to surgical or other treatment necessitating convalescence, under the provisions of 38 C.F.R. § 4.30, for the Veteran's right knee replacement was assigned effective from February 1, 2009.  Effective from March 1, 2009, a 100 percent schedular rating under Diagnostic Code 5055 was assigned, and a 30 percent rating was assigned effective from March 1, 2010.  

In October 2010, the Veteran underwent a VA examination.  At that time, the examiner stated that in January 2009, the Veteran underwent a total right knee replacement.  Subsequently, he developed some scar tissue and had to undergo a manipulation procedure to loosen the right knee in March 2009, and an arthroscopy to remove the scar tissue in October 2009.  The Veteran indicated that at present, he could walk on the knee but he could not bend the knee like the other leg, which interfered with bending, stooping, and other similar activities.  The Veteran had pain, stiffness, and decreased speed of joint motion.  The Veteran did not have giving way, instability, weakness, incoordination, locking episodes, or episodes of dislocation or subluxation.  The Veteran was working full-time as a professor.  In the last year, he had lost less than one week from work due to his right knee disability.  

Upon physical examination, the Veteran's gait was normal.  The Veteran's right knee had heat, abnormal motion, and guarding of movement.  There was no crepitation, and there were no clicks or snaps.  There was also no grinding or instability.  In regard to patellar abnormality, there was abnormal tracking.  With respect to the joint prosthesis, the Veteran had a right knee joint prosthesis with no weakness.  In regard to range of motion of the right knee, flexion was to 90 degrees and extension was to 0 degrees.  There was pain on motion.  After three repetitions of range of motion, there were no additional limitations.  There was no joint ankylosis.  An x-ray showed status post right knee arthroplasty.  There was no definite evidence of loosening.  There was joint effusion.  Following the physical examination and a review of the Veteran's x-rays, the diagnosis was right total knee replacement with persistent decreased range of motion in the flexion plane.  The examiner stated that the Veteran's right knee disability had significant effects on the Veteran's occupation.  Due to the Veteran's right knee disability, he had decreased mobility, problems with lifting and carrying, lack of stamina, and decreased strength of the lower extremity.  In regard to the effects of the Veteran's right knee disability on usual daily activities, it prevented him from performing chores and sports, and participating in recreation.  The Veteran's right knee disability had severe effects on his ability to shop, exercise, and travel, and moderate effect on his ability to drive.  The right knee disability did not affect his ability to feed, bathe, and dress himself, and did not affect his toileting and grooming.        


III.  Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) codified in 38 C.F.R. Part 4 (2011), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119 (1999).  Thus, the Board must evaluate the relevant evidence since June 13, 2005.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the veteran the reasons and bases utilized in the Government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).

The Veteran's service-connected degenerative joint disease associated with right knee injury, was rated as 10 percent disabling under Diagnostic Code 5257 from June 13, 2005 to January 13, 2009. 

Under Diagnostic Code 5257, the schedular criteria call for a 10 percent disability rating for slight impairment of a knee, namely recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted for moderate impairment, and a 30 percent disability rating is assigned for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis).  The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).

Normal (full) range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent when limited to 30 degrees; and a 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Limitation of extension of the knee warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Diagnostic Code 5258 provides for a maximum 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

After the Veteran underwent a total right knee replacement, he was assigned a 30 percent disability rating under Diagnostic Code 5055, effective from March 1, 2010.  

Diagnostic Code 5055 allows for a 100 percent evaluation for one year following implantation of prosthesis.  A 60 percent is assigned when there are chronic residuals consisting of severe painful motion or weakness.  A 30 percent is assigned when there is an intermediate degree of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261 or 5262.  The minimum rating is 30 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Veteran maintains that his current rating is not high enough in light of the disability that his right knee disability causes.  Prior to the total right knee replacement, he indicates that he had constant pain in his right knee that was aggravated with prolonged standing and sitting.  In addition, his right knee used to give away and lock.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


Entitlement to an Initial Rating in Excess of 10 percent for Degenerative Joint Disease Associated with Right Knee Injury, from June 13, 2005 to January 13, 2009

During the period of time from June 13, 2005 to January 13, 2009, the RO rated the Veteran's service-connected right knee disability as 10 percent disabling under Diagnostic Code 5257.  Diagnostic Code 5257 pertains to recurrent subluxation or lateral instability.  Thus, the 10 percent rating was based on such symptomatology.  Following a review of the evidence of record, the Board finds that for the aforementioned period of time, an initial rating of 20 percent is warranted for the Veteran's instability of the right knee.  In addition, the Board also finds that a separate 10 percent rating is warranted for the Veteran's arthritis and slight limitation of flexion of the right knee.  

In order to qualify for a 10 percent evaluation under Diagnostic Code 5257, there must be a slight degree of recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  A 20 percent evaluation requires moderate severe recurrent subluxation or lateral instability, and a 30 percent evaluation requires severe recurrent subluxation or lateral instability.  Id.  Upon a review of the evidence of record between June 13, 2005 to January 13, 2009, the Board recognizes that there is little to no objective evidence of subluxation or instability.  In the February 2006 VA examination, anterior and posterior drawer tests were negative, bilaterally.  There was no obvious patholaxity of the knee joints.  In addition, in the March 2008 VA examination, there was no collateral ligament, cruciate ligament, or meniscal damage.  However, in the private medical statement from Dr. W., dated in August 2005, although he indicated that the Veteran's right knee seemed to be stable, he also noted that the Veteran had some crepitance on the lateral aspect of his right knee.  In addition, the Veteran could demonstrate a "pop" in his right knee.  Moreover, in the February 2006 VA examination, the Veteran noted that his right knee gave way quite often.  He also stated that he had swelling and subluxation with increased activity, and a locking sensation when he had subluxing of the joint.  The Veteran further reported that he used a cane 85 to 95 percent of the time to support his right knee and avoid falls.  Upon physical examination, the Veteran had an antalgic gait favoring his right knee.  Furthermore, in the March 2008 VA examination, the Veteran indicated that his knee was unstable and tended to lock frequently.  It was also easily fatigable and would sublux.  The Veteran wore a brace.  Upon physical examination, the Veteran had a definite limp to the right and used a cane.  His gait was antalgic due to right knee pain and the right knee was 1+ swollen.  As the Veteran stood, the right lower leg was at a 6-degree valgus position with the upper leg.  Thus, in light of the above, given that the Veteran wore a brace and used a cane, and had an antalgic gait, he clearly had problems with the stability of his right knee.  Considering the doctrine of resolving reasonable doubt in favor of the Veteran, the Board finds that the aforementioned symptomatology is analogous to moderate recurrent subluxation or lateral instability of the right knee.  Therefore, the Board finds that an initial rating of 20 percent from June 13, 2005 to January 13, 2009, is warranted for the residuals of a right knee injury, to include right knee instability.  A 30 percent evaluation is not warranted from June 13, 2005 to January 13, 2009, because the record does not show that the right knee had a severe degree of recurrent subluxation or lateral instability during that period of time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The aforementioned symptomatology is analogous to "moderate" recurrent subluxation or lateral instability of the right knee, but not to "severe" recurrent subluxation or lateral instability of the right knee.     

During the period of time from June 13, 2005 to January 13, 2009, the Veteran's service-connected right knee disability included degenerative joint disease of the right knee, confirmed by x-ray examination.  In addition, the Board also notes that in both of the VA examinations that were conducted during the aforementioned period of time, the Veteran had slight limitation of flexion.  In the February 2006 VA examination, flexion was to 108 degrees, and in the March 2008 VA examination, flexion was to 104 degrees.  Thus, a separate 10 percent rating is warranted for the Veteran's degenerative arthritis with pain and limitation of flexion.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003; and both VAOPGCPREC 23-97 and VAOPGCPREC 9-98 (pertaining to the potential for separate ratings for arthritis with painful or limitation of motion and instability).  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

A review of the evidence of record shows that the Veteran had no more than a minimal amount of limitation of motion of his right knee, from zero to approximately 104 to 108 degrees.  In addition, the Board recognizes that for the period of time from June 13, 2005 to January 13, 2009, the Veteran had pain with range of motion.  In the February 2006 and March 2008 VA examinations, the examiners noted that the Veteran had pain with range of motion of his right knee.  As such, the Board finds that a separate 10 percent rating for degenerative arthritis of the right knee is warranted from June 13, 2005 to January 13, 2009.

As to whether a rating in excess of 10 percent is warranted for the right knee degenerative arthritis during the period of time from June 13, 2005 to January 13, 2009, the Board observes that although the Veteran had slight limitation of motion of his right knee, the evidence of record does not show that Veteran experienced flexion limited to anywhere near 45 degrees or less, nor does the medical evidence show more than a loss of 5 degrees of extension, which could support a higher or separate compensable rating under Diagnostic Code 5260, Diagnostic Code 5261, or VAOPGCPREC 9-04.  As such, a separate 10 percent rating is warranted for the Veteran's right knee arthritis with slight limitation of flexion but no more than 10 percent.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.  As there is a preponderance of the evidence against an even higher rating for the Veteran's right knee degenerative arthritis, the benefit of the doubt doctrine does not apply to this aspect of the appeal.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 'the benefit-of-the-doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant).

The provisions of 38 C.F.R. §§ 4.40, 4.45 do not afford a basis for a rating in excess of 10 percent for limitation of motion of the right knee because the medical evidence does not show additional limitation of flexion or extension due to pain or flare-ups of pain, supported by objective findings, to a degree that would support a rating in excess of 10 percent (see DeLuca v. Brown, 8 Vet. App. 206-07 (1995)) or a separate compensable rating under VAOPGCPREC 9-04 (separate ratings for limitation of flexion and limitation of extension), nor does the medical evidence show any such additional limitation of motion due to weakness, excess fatigability, incoordination or any other symptom or abnormal objective finding.

With respect to potential application of other criteria, there is no evidence of ankylosis, dislocation of the semilunar cartilage, or impairment of the tibia and fibula for evaluation during the period of time from June 13, 2005 to January 13, 2009.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2011).  


Entitlement to an Initial Rating in Excess of 30 percent for a Total Right Knee Replacement from March 1, 2010

Based on the evidence of record, the Board finds that an initial rating in excess of 30 percent for a total right knee replacement from March 1, 2010, is not warranted under Diagnostic Code 5055.  Since March 1, 2010, there is no evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity. In the October 2010 VA examination, the VA examiner noted that the Veteran demonstrated painful movement associated with the right knee; however, he did not characterize it as "severe painful motion."  In addition, the examiner stated that the Veteran had a right knee joint prosthesis with no weakness.  Furthermore, x-ray testing conducted during the same VA examination showed no evidence of periprosthetic fracture or dislocation other than the right total knee arthroplasty.  There was no evidence of loosening.  Therefore, without evidence of chronic residuals consisting of severe painful motion or weakness in the right leg, a higher rating is not warranted under Diagnostic Code 5055.

As mentioned above, Diagnostic Code 5055 notes that the Veteran's service-connected right knee total replacement can also be rated by analogy under Diagnostic Codes 5256, 5261, or 5262; however, such rating criteria does not provide a higher rating for the Veteran's service-connected disability.  In the October 2010 VA examination, range of motion testing revealed flexion to 90 degrees and extension to 0 degrees.  After three repetitions of range of motion, there were no additional limitations.  As such, the Veteran's right knee does not have ankylosis, as the Veteran demonstrated movement of his right knee in both planes of excursion at the VA examination, and there is no evidence of an impairment of the tibia and fibula.  A higher rating is also not warranted under Diagnostic Code 5261 because at no time during the Veteran's claim on appeal, has his extension been limited to 30 degrees.  As previously mentioned, in the October 2010 VA examination, the Veteran's extension was 0 degrees, which is considered normal. Thus, a higher initial rating is not warranted under Diagnostic Codes 5256, 5261, and 5262 for the Veteran's service-connected right knee disability from March 1, 2010.

Additionally, the Board has also considered whether the evidence supports a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011); DeLuca, surpa.  In this regard, the Board notes the Veteran's continuing complaints of pain, stiffness, and weakness associated with his right knee.  When considering these subjective complaints together with the objective medical evidence described above, the Board finds that the Veteran's disability most closely approximates a 30 percent rating for his service-connected right knee disability. There is no indication that pain, stiffness, and weakness, due to the Veteran's disability has caused functional loss greater than that contemplated by the 30 percent evaluation currently assigned.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Therefore, an initial evaluation in excess of 30 percent from March 1, 2010, is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the Veteran's service-connected right knee disability may be rated under any other diagnostic codes related to the knee and leg.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In regard to Diagnostic Code 5257, the Board notes that the Veteran's symptoms since March 1, 2010, do not show right knee recurrent subluxation or lateral instability, so as to warrant the assignment of a compensable evaluation.  In the October 2010 VA examination, although the examiner stated that the Veteran had abnormal motion and guarding of movement, he also stated that there was no grinding or instability.  Thus, a rating in this regard is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board also notes that under Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  However, this Diagnostic Code would not provide for a rating higher than that currently assigned.  Thus, this code is not applicable.

The Board has also considered the Veteran's service-connected right knee disability in light of Diagnostic Code 5003, for degenerative arthritis.  However, a rating in excess of 30 percent is not provided under Diagnostic Code 5003.  Therefore, this Diagnostic Code is also inapplicable in the present case.  

In light of the above, the Board concludes that there is a preponderance of evidence against the Veteran's claim for an initial rating in excess of 30 percent for a total right knee replacement from March 1, 2010.  As the preponderance of the evidence is against this aspect of the appeal, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Extraschedular Rating

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2011).  Here, the rating criteria reasonably describe the Veteran's symptoms and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed above, since March 1, 2010, the schedular criteria for a higher rating have not been shown.

The record does not reflect that since the Veteran's total right knee replacement and subsequent procedures, that the Veteran has required any hospitalizations for his right knee disability.  There is also no indication in the record that the right knee disability markedly interferes with his employment or daily activities, beyond what is contemplated in the rating schedule.  In this regard, the Board recognizes that in the October 2010 VA examination, the examiner stated that the Veteran's right knee disability had significant effects on his occupation as a university professor.  Due to the Veteran's right knee disability, he had decreased mobility, problems with lifting and carrying, lack of stamina, and decreased strength of the lower extremity.  However, he also noted that in the last year, the Veteran had lost less than one week from work due to his right knee disability.  In sum, there is no indication in the record that the average industrial impairment from this disability would be in excess of that contemplated by the 30 percent rating; it is not impractical to apply the regular schedular standards.  Thus, a referral for an extra-schedular rating is not warranted.

















ORDER

Entitlement to an initial rating of 20 percent for the residuals of a right knee injury, to include right knee instability, but no more than 20 percent, from June 13, 2005 to January 13, 2009, is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating for degenerative joint disease with slight limitation of flexion, but no more than 10 percent, from June 13, 2005 to January 13, 2009, is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 30 percent for a total right knee replacement from March 1, 2010, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


